Citation Nr: 1446904	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  03-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for service-connected bilateral hearing loss, prior to February 29, 2012.

2.  Entitlement to service connection for a chronic disorder manifested by heart-related chest pain.

3.  Entitlement to service connection for a chronic complex partial seizure disorder.

4.  Entitlement to service connection for a chronic bilateral leg disorder.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another (A&A).

7.  Entitlement to a certificate of eligibility for purchase of an automobile and/or adaptive equipment or for adaptive equipment only.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1971 to November 1974, and from July 1980 to July 1983; he was additionally a member of the Michigan Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2002, the RO determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to a chronic complex partial seizure disorder and a disorder manifested by heart-related chest pain, and denied service connection for a chronic bilateral leg disorder.  In December 2005, the RO denied a claim for an increased rating for bilateral sensorineural hearing loss, and denied claims for TDIU and special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In August 2008, the RO denied a claim for automobile and adaptive equipment or adaptive equipment only. 

In March 2007 and June 2009, the Board remanded some or all of the claims for additional development.  In May 2010, the Board denied the claims regarding new and material evidence for a seizure disorder and regarding a disorder manifested by heart related chest pain.  The Board remanded the issue regarding a bilateral leg disorder after revising the issue to a new and material claim.  The Board also remanded the issues regarding an increased evaluation for bilateral hearing loss beyond 80 percent and deferred a determination on the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate and entitlement to automobile and adaptive equipment or adaptive equipment only.  While the case was in remand status, the RO granted a 100 percent rating for the Veteran's bilateral hearing loss effective February 29, 2012; as this is the maximum possible rating, the issue of hearing loss evaluation since February 29, 2012, is no longer considered to be on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appealed the denials of his claims to reopen regarding heart-related chest pains and a seizure disorder to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a December 2011 Memorandum Decision, the Board's determinations were vacated and the claims were remanded to the Board for readjudication.

The Board in May 2013 determined that new and material evidence had been received to reopen previously denied claims of service connection for chest pain, seizure disorder, and bilateral leg disabilities, and remanded the underlying claims on the merits for further development.  Also remanded were the inextricably intertwined claim of entitlement to TDIU, SMC, and a grant for an automobile and/or adaptive equipment.  These matters have not yet been addressed by the Agency of Original Jurisdiction (AOJ) in connection with that remand.

Additionally, the May 2103 Board decision denied entitlement to an evaluation in excess of 80 percent for bilateral hearing loss prior to February 29, 2012.  The Veteran appealed this determination to the CAVC, which in a June 2014 memorandum decision vacated the denial and remanded the matter for further appellate adjudication.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss

The Court determined that the Board's May 2013 denial of an increased evaluation for hearing loss was inadequate in that it did not provide reasons and bases for a failure to obtain a retrospective medical opinion regarding the severity of the Veteran's hearing loss disability prior to February 2012.  The Court then effectively determined that a medical opinion was required as part of such reasons and bases, essentially indicating that it would be an "unsubstantiated medical opinion" for VA to determine that, given the nature of hearing loss disability and the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered, any retrospective opinion would be speculative.   Colvin v. Derwinski, 1 Vet. App. 171 (1991); Kern v. Brown, 4 Vet. App. 350 (1993).  Therefore, consistent with the CAVC's directives, remand is required.

Other

As is noted above, the Board in May 2013 remanded the remaining claims to the AOJ for further development.  No action has been taken with regard to those remands due to the processing of the CAVC appeal regarding hearing loss, and so the directives remain pending.  In order to avoid any further delay or confusion, the relevant portions of the May 2013 remand directives are repeated here.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, VA is unable to secure same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any heart disorder found, to include whether any disorder diagnosed is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, to include all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the entirety of the claims file has been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed heart disorder is at least as likely as not related to the Veteran's active duty service and whether it is related to a seizure disorder.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
 
3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any seizure disorder found, to include whether any disorder diagnosed is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, to include all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the entirety of the claims file has been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed seizure disorder is at least as likely as not related to the Veteran's active duty service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
 
4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral leg or bilateral ankle disorder found, to include whether any disorder diagnosed is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file, to include all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the entirety of the claims file has been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed bilateral leg or ankle disorder is at least as likely as not related to the Veteran's active duty service or to a seizure disorder.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

5.  Provide the complete claims file, to include all electronically maintained records, to a qualified VA audio examiner.  Based upon review of the claims file, the reviewer must opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss worsened prior to February 2012.  The examiner must, to the extent possible, specify the date on which any such worsening can be determined.  All expressed opinions require a clearly stated rationale explaining the determination.

If the requested opinion cannot be rendered without resorting to mere speculation, the reviewer must clearly so state, and must explain why speculation would be required.  For example, the examiner should indicate whether the record is somehow inadequate to allow an opinion, or if the question cannot in fact be resolved with adequate certainty.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims remaining on appeal.  For the claim of entitlement to a TDIU, no period should currently be considered moot as to that issue.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



